Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on 08/22/2019, 10/02/2019, 02/19/2020, 05/07/202, 06/29/2021, 10/13/2021, and 02/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Amendment
2. 	The amendment filed 06/17/2022 has been entered. Currently, amended claims 1-11 and 13-24 are pending. Independent claims 1 and 13 were amended by the Applicant without the addition of new matter, ultimately including a limitation that further changes the scope of the claims. Additionally, claims 23-24 have been newly added without the addition of new matter, ultimately changing the scope of the claims. Lastly, claim 12 was canceled which overcomes all previous drawing objections that were set forth in the Non-Final Office Action mailed 04/06/2022.
Response to Arguments
3.	Applicant’s amendment to independent claims 1 and 13 and newly added claims 23-24 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Non-Final Office Action mailed 04/06/2022.
Applicant’s arguments, see Remarks on see Remarks on Page 11, filed 06/17/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new and current prior art of the record: Vadher (U.S. Patent No. 5716307), Knott et al. (DE 102015208125 A1), Hansen et al. (U.S. Patent Pub. No. 20130006386), Clute (U.S. Patent Pub. No. 20050263990), Walsh et al. (WO 2015157731 A1), Gilsan (U.S. Patent No. 5816251), Herr et al. (U.S. Patent Pub. No. 20130296746), Kornbluh et al. (U.S. Patent Pub. No. 20140277739), and Deweese (U.S. Patent No. 0330213).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “upper-body interface” in claim 1, line 2, “lower-body interface” in claim 1, line 3, “elastic members” in claim 1, line 4, and “clutch mechanism” in claim 1, line 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “members” or “mechanism” or “interface” are broad and a placeholder for the term “means”. For examination purposes, “upper-body interface” in claim 1, line 2, is interpreted as a “vest made from a multi-layered sleeve material configured to adhere to a surface of the skin in contact with the sleeve material and to distribute forces over the surface of the skin” (Specification, Page 4, Paragraph 13) or “clothing such as a shirt” (Specification, Page 32, Paragraph 132) or any equivalents thereof. For examination purposes, “lower-body interface” in claim 1, line 3, is interpreted as a “garment that can be put on and off by a user. For example, a pair of shorts made from a sleeve material configured to adhere to a surface of the skin in contact with the sleeve material and to distribute forces over the surface of the skin” (Specification, Page 17, Paragraph 79) or “sleeves” (Specification, Page 31, Paragraph 125) or any equivalent thereof. For examination purposes, “elastic members” in claim 1, line 4, is interpreted as “any other type of elastic member(s), viscoelastic member(s), or spring-type devices can be used in place of the elastic bands” (Specification, Page 11, Paragraph 63) or any equivalents thereof. For examination purposes, “clutch mechanism” in claim 1, line 8, is interpreted as “a device that engages and disengages a mechanical power, force, or motion transmission” (Specification, Paragraphs 65, 85, 88, 90, 97) such as “a friction cam 810 and a base 820 that can be attached to the upper-body interface 830 and a portion of elastic member 840 is fed between the friction cam 810 and the base 820” (Specification, Pages 22-23, Paragraph 97) or any other example of a clutch including those that need not require an elastic member.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention

Claims 1, 7-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vadher (U.S. Patent No. 5716307) in view of Knott et al. (DE 102015208125 A1) and in further view of Hansen et al. (U.S. Patent Pub. No. 20130006386). 
Regarding claim 1, Vadher discloses a wearable lower back assistance device 10 (Col. 4, lines 65-67 and Figures 2-3, body exerciser 10 providing lower back support) configured to be worn by a user, comprising: an upper-body interface 61,67 (Col. 6, line 40 and Figures 2-3, waist belt 61 and shoulder maintaining apparatus 67; This is an equivalent structure the vest as defined by the 112f analysis above); a lower-body interface 53 (Col. 6, lines 7-8 and Figures 2-3, knee maintaining apparatus 53; This forms an equivalent structure the shorts or sleeves as defined by the 112f analysis above); one or more elastic members 40 (Col. 5, lines 19-21, 42-45, Col. 6, lines 7-8, 40,  and Figure 2-3, right and left side members 12,20 each comprise a continuous elastic elongated strap 40 that mechanically couple the shoulder apparatus 67 to the knee apparatus 53), each of the elastic members 40 mechanically coupling (Col. 5, lines 19-21, 42-45, Col. 6, lines 7-8, 40, and Figure 2-3) the upper-body interface 61,67 the lower-body interface 53 and extending from (Col. 5, lines 19-21, 42-45, Col. 6, lines 7-8, 40, and Figure 2-3) the upper- body interface 61,67 to the lower-body interface 53 and configured along a back of the user so as to provide an assistive force parallel to the back of the user (Col. 5, lines 19-21, 42-45, Col. 6, lines 7-8, 40,  and Figure 2-3, continuous elastic member 40 along back of  a user provide an assistive force parallel to the back of the user), and configured to curve about a portion of the user's buttocks (Col. 7, lines 1-15 and Figures 2-3, The right side member strap 40 of the right side member 12 further extends continuously vertically downwardly from the exerciser body waist right back 69 of the exerciser body waist 66 of the exerciser body 16 of the exerciser 18, continuously vertically downwardly along an exerciser body right buttocks 71, i.e., inter alia, the general area of the Gluteus Maximus, of the exerciser body right leg 30 of the exerciser body right side 14 of the exerciser body 16 of the exerciser 18, thereby curving around buttocks 71 when the exerciser 18 bends forward) when the user bends forward; and a clutch 61 (Col. 6, lines 20-27 and Figures 2-3, waist belt 61 that adjustably and releasably encircles the exerciser body waist 60 of the exerciser body 16 of the exerciser 18 and overlaps the right side member strap 40 of the right side member 12. The waist belt 61 selectively maintains the strap 40 against the waist 60, thereby clutching the strap 40 by tightening the waist belt 61 if so desired by the exerciser 18) associated with each one of the elastic members 40.
However, Vadher fails to explicitly disclose and a clutch mechanism associated with each one of the elastic members.
Knott teaches an analogous wearable assistance device (Page 5/22, lines 18-20 and Figure 2, support system 1 for human musculoskeletal system) comprising a clutch mechanism 22 (Page 6/22, Paragraph 1 and Figures 2-3, clamp plate 22 which frictionally tightens against the flexurally elastic connecting structure 4) associated with the analogous elastic member 4 (Page 5/22, lines 18-20 and Figure 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the waist belt and the elastic members of Vadher, so that there is a clutch mechanism associated with each of the elastic members (Modifying the waist belt 61 with the elastic members 40 of Vadher selectively maintained there against, so that the elastic members 40 of Vadher are engaged at the waist belt 61 by clamp plate clutch mechanism 22 of Knott), as taught by Knott, in order to provide an improved wearable lower back assistance device with enhanced elastic members associated with a clutch mechanism to provide for a desired tension force of the elastic members during user movement by releasing and maintaining the elastic member (Knott, Page 6/22, Paragraph 1). 
However, the combination of Vadher in view of Knott fails to explicitly disclose wherein the clutch mechanism is configured for selectively adjusting the assistive force by changing a load path between the upper-body interface and the lower-body interface through one or more elastic members, when the clutch mechanism changes from disengaged to engaged.
Hansen teaches an analogous assistance device (Paragraphs 50, 56, and Figure 2, adaptable ankle model for adjusting assistive force of ankle during dorsiflexion and plantarflexion) wherein the analogous clutch mechanism 7 (Paragraphs 50, 56, and Figure 2, wrap spring clutch 7 is engaged so that assistive force is adjusted by changing the load path from the low stiffness upper elastic bumper 5 to the high stiffness lower elastic bumper 6) is configured for selectively adjusting the analogous assistive force (Paragraphs 50, 56, and Figure 2) by changing a load path through one or more analogous elastic members 5,6 (Paragraphs 50, 56, and Figure 2), when the analogous clutch mechanism 7 changes from disengaged to engaged (Paragraphs 50, 56, and Figure 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the continuous elastic members between the upper-body interface and the lower-body interface of Vadher in view of Knott, so that the continuous elastic members comprise a high stiffness lower elastic portion continuously connecting with a low stiffness upper elastic portion thereby the clutch mechanism selectively adjusts the assistive force by changing a load path between the upper-body interface and the lower-body interface (Modifying the continuous elastic members 40 of Vadher so that the continuous elastic members 40 below the waist having the clutch mechanism 22 of Knott has a high stiffness elastic portion 6 of Hansen and the continuous elastic member 40 above the waist having the clutch mechanism 22 of Knott has a low stiffness elastic portion 5 of Hansen. Thereby, the assistive force of Vadher as modified by Knott and Hansen is adjusted by changing a load path from the low stiffness upper elastic portion of the elastic member when the clutch is not engaged, to a load path through the high stiffness lower elastic portion when the clutch is engaged), as taught by Hansen, in order to provide an improved wearable lower back assistance device with enhanced elastic members and clutch mechanism, wherein when the clutch mechanism is engaged a load path is changed to adjust the assistive force as given by a low and high stiffness elastic member (Hansen, Paragraphs 50 and 56). 
Regarding claim 7, the combination of Vadher in view of Knott in view of Hansen discloses the invention as described above and further discloses wherein the lower-body interface 53 is in the form of leg sleeves 78 (Vadher, Col. 7, lines 49-50 and Figures 2-3, knee elastic sleeve 78).
Regarding claim 8, the combination of Vadher in view of Knott in view of Hansen discloses the invention as described above and further discloses wherein each of the elastic members 40 (Modification of Col. 5, lines 42-45 of Vadher in view of Page 6/22, Paragraph 1 of Knott in view of Paragraphs 50, 56 of Hansen) comprises a first elastic portion (Vadher, Figures 2-3, first elastic portion of strap 40 above waist 60) and a second elastic portion (Vadher, Figures 2-3, second elastic portion of strap 40 below waist 60) connected in series (Vadher, Col. 5, lines 42-45 and Figures 2-3, strap 40 is continuous connected from upper body 67 to lower body 53), wherein the first elastic portion is connected to the upper-body interface 61,67 (Vadher, Figures 2-3), wherein the second elastic portion  is connected to the lower-body interface 53 (Vadher, Figures 2-3), each of the first elastic portion and the second elastic portion having a different stiffness (Modification of Col. 5, lines 42-45 of Vadher in view of Paragraphs 50, 56 of Hansen, modifying the first elastic portion of Vadher of the continuous elastic members 40 so that the first elastic portion of Vadher is the low stiffness elastic portion 5 of Hansen. Modifying the second elastic portion of Vadher of the continuous elastic members 40 so that the second elastic portion of Vadher is the high stiffness elastic portion 6 of Hansen).
Regarding claim 9, the combination of Vadher in view of Knott in view of Hansen discloses the invention as described above and further discloses wherein the stiffness of the second elastic portion  is greater than (Modification of Col. 5, lines 42-45 of Vadher in view of Paragraphs 50, 56 of Hansen, modifying the first elastic portion of Vadher of the continuous elastic members 40 so that the first elastic portion of Vadher is the low stiffness elastic portion 5 of Hansen. Modifying the second elastic portion of Vadher of the continuous elastic members 40 so that the second elastic portion of Vadher is the high stiffness elastic portion 6 of Hansen) the stiffness of the first elastic portion.
Regarding claim 19, the combination of Vadher in view of Knott in view of Hansen discloses the invention as described above and further discloses wherein each of the one or more elastic members (Modification of Col. 5, lines 42-45 of Vadher in view of Page 6/22, Paragraph 1 of Knott in view of Paragraphs 50, 56 of Hansen: Modifying the continuous elastic members 40 of Vadher so that the continuous elastic members 40  below the waist having the clutch mechanism 22 of Knott has a high stiffness elastic portion 6 of Hansen and the continuous elastic member above the waist having the clutch mechanism 22 of Knott has a low stiffness elastic portion 5 of Hansen. Thereby, the assistive force of Vadher as modified by Knott and Hansen is adjusted by changing a load path from the low stiffness upper elastic portion of the elastic member when the clutch is not engaged, to a load path through the high stiffness lower elastic portion when the clutch is engaged) comprises a first elastic portion (Vadher, Figures 2-3, first elastic portion of strap 40 above waist 60) and a second elastic portion (Vadher, Figures 2-3, second elastic portion of strap 40 below waist 60) connected in series (Vadher, Col. 5, lines 42-45 and Figures 2-3, strap 40 is continuous connected from upper body 67 to lower body 53), wherein the first elastic portion is connected to the upper-body interface 61,67 (Vadher, Figures 2-3), wherein the second elastic portion  is connected to the lower-body interface 53 (Vadher, Figures 2-3).
Regarding claim 10, the combination of Vadher in view of Knott in view of Hansen discloses the invention as described above and further discloses wherein the clutch mechanism 22 (Knott, Page 6/22, Paragraph 1 and Figures 2-3) is mechanically connected (Modification of Col. 5, lines 42-45 of Vadher in view of Page 6/22, Paragraph 1 of Knott: modifying the waist belt 61 with the elastic members 40 of Vadher selectively maintained there against, so that the elastic members 40 of Vadher are engaged at the waist belt 61 by clamp plate clutch mechanism 22 of Knott. Thereby, the clutch mechanism 22 of Knot is at the position of the waist and is thereby mechanically connected to the waist belt 61 of Vadher) to the upper body interface 61,67 (Vadher, Figures 2-3), and wherein the clutch mechanism 22 (Knott, Page 6/22, Paragraph 1 and Figures 2-3) is positioned between (Modification of Col. 5, lines 42-45 of Vadher in view of Page 6/22, Paragraph 1 of Knott, modifying the waist belt 61 with the elastic members 40 of Vadher selectively maintained there against, so that the elastic members 40 of Vadher are engaged at the waist belt 61 by clamp plate clutch mechanism 22 of Knott. Thereby, the clutch mechanism 22 of Knot is at the position of the waist and is thereby mechanically connected to the waist belt 61 of Vadher between the first elastic portion of strap 40 of Vadher and the second elastic portion of strap 40 of Vadher) the first elastic portion and the second elastic portion. 
Regarding claim 20, the combination of Vadher in view of Knott in view of Hansen discloses the invention as described above and further discloses wherein the clutch mechanism 22 (Knott, Page 6/22, Paragraph 1 and Figures 2-3) sets the load path through one of the following first load paths: C) the second elastic portion of each elastic member 40 (Modification of Col. 5, lines 42-45 of Vadher in view of Page 6/22, Paragraph 1 of Knott in view of Paragraphs 50, 56 of Hansen), when the clutch mechanism 22 (Knott, Page 6/22, Paragraph 1 and Figures 2-3, engaging clamp plate 22 against elastic member 4) is engaged (Modification of Col. 5, lines 42-45 of Vadher in view of Page 6/22, Paragraph 1 of Knott in view of Paragraphs 50, 56 of Hansen: Modifying the continuous elastic members 40 of Vadher so that the continuous elastic members 40 below the waist having the clutch mechanism 22 of Knott has a high stiffness elastic portion 6 of Hansen and the continuous elastic member 40 above the waist having the clutch mechanism 22 of Knott has a low stiffness elastic portion 5 of Hansen. Thereby, the assistive force of Vadher as modified by Knott and Hansen is adjusted by changing a load path from the low stiffness upper elastic portion of the elastic member when the clutch is not engaged, to a load path through the high stiffness lower elastic portion when the clutch is engaged); and wherein the clutch mechanism 22 (Knott, Page 6/22, Paragraph 1 and Figures 2-3) sets the load path through a second load path different than (Modification of Col. 5, lines 42-45 of Vadher in view of Page 6/22, Paragraph 1 of Knott in view of Paragraphs 50, 56 of Hansen, the assistive force of Vadher as modified by Knott and Hansen provides a load path through the low stiffness upper elastic portion of the elastic member when the clutch is not engaged) the first load path, when the clutch mechanism 22 (Knott, Page 6/22, Paragraph 1 and Figures 2-3, disengaging clamp plate 22 from against elastic member 4) is disengaged.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vadher (U.S. Patent No. 5716307) in view of Knott et al. (DE 102015208125 A1) in view of Hansen et al. (U.S. Patent Pub. No. 20130006386), as applied to claim 1, and in further view of Clute (U.S. Patent Pub. No. 20050263990).
Regarding claim 2, the combination of Vadher in view of Knott in view of Hansen discloses the invention as described above but fails to explicitly disclose a processor configured for controlling an operation of the clutch mechanism.
Clute teaches an analogous clutch mechanism 16 (Paragraphs 15-17 and Figures 1-2, lap retractor 16 has internal controllable clutch mechanism for enabling and disabling extraction of lap belt section 34 of webbing 18) operable by a processor 36 (Paragraphs 16-17, controller 36 controls operation of the internal controllable clutch mechanism within lap retractor 16 given by control signals 42,44) configured for controlling an operation of the analogous clutch mechanism 16.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the clutch mechanism of Vadher in view of Knott in view of Hansen, so that the clutch mechanism is operable by a processor (Modifying the manual clutch mechanism 22 of Knott for the automatic clutch mechanism 16 of Clute that is operable by processor 36), as taught by Clute, in order to provide an improved wearable lower back assistance device with an enhanced clutch mechanism that is operable by a processor for locking and unlocking movement of the elastic member through the clutch as given by desired signal outputs (Clute, Paragraphs 16-17).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vadher (U.S. Patent No. 5716307) in view of Knott et al. (DE 102015208125 A1) in view of Hansen et al. (U.S. Patent Pub. No. 20130006386) in view of Clute (U.S. Patent Pub. No. 20050263990), as applied to claim 2, and in further view of Walsh et al. (WO 2015157731 A1).
Regarding claim 3, the combination of Vadher in view of Knott in view of Hansen in view of Clute discloses the invention as described above but fails to explicitly disclose at least one electromyography sensor communicatively coupled to the processor, and wherein the processor controls the operation of the clutch mechanism based on an output signal from the at least one electromyography sensor.
Walsh teaches an analogous wearable assistance device 210" (Paragraph 44 and Figure 2c, base mechanism 210" orthopedic device worn by user at a knee joint providing assistive forces during joint bend ad recovery in action) comprising at least one electromyography sensor (Paragraph 45 and 118, EMG) communicatively coupled (Paragraph 118, control system can be configured to receive a signal, including data, from a sensor component such as EMG) to the analogous processor (Paragraph 116, processing unit), and wherein the analogous processor controls the analogous operation (Paragraph 45, powered element is a clutch and receives the responsive control signal from the control system and, in response, controls a tensile force through the cable 226) of the analogous clutch mechanism 226 (Paragraph 10 and Figure 2c, during walking the control architecture allows for the cable 226 to act as a clutch for the two resilient components 229-a and 229-b to provide assistive force; This is an equivalent structure as defined by the 35 USC 112f analysis above) based on an output signal from (Paragraph 118, output signal from EMG received by processing unit) the at least one electromyography sensor (Paragraph 45 and 118, EMG).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the control processor scheme for controlling the clutch mechanism of Vadher in view of Knott in view of Hansen in view of Clute, so that the processor receives signals from an electromyography sensor for adjusting the clutch mechanism, as taught by Walsh, in order to provide an improved wearable assistance device that identifies an electrical muscle activity of a user and utilizes that data to determine the desirable tension to be applied to the elastic members via the clutch mechanism (Walsh, Paragraph 118).
Regarding claim 4, the combination of Vadher in view of Knott in view of Hansen in view of Clute discloses the invention as described above but fails to explicitly disclose wherein the processor is further configured for receiving body dynamics data and adjusting the operation of the clutch mechanism based on the body dynamics data.
Walsh teaches an analogous wearable assistance device 210" (Paragraph 44 and Figure 2c, base mechanism 210" orthopedic device worn by user at a knee joint providing assistive forces during joint bend ad recovery in action) wherein the analogous processor (Paragraph 116, processing unit) is further configured for receiving body dynamics data (Paragraph 119, sensor can be configured to provide to the control system data indicative of sensor data such as but not limited to at least one of the joint angle, a muscle activation condition, a pressure on a foot during a gait cycle, an instance in time that a foot strikes a surface during a gait cycle) and adjusting the analogous operation (Paragraph 45, powered element is a clutch and receives the responsive control signal from the control system and, in response, controls a tensile force through the cable 226) of the analogous clutch mechanism 226 based on the body dynamics data (Paragraph 119, data indicative of joint angle, a muscle activation condition, a pressure on a foot during a gait cycle, an instance in time that a foot strikes a surface during a gait cycle).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the control processor scheme for controlling the clutch mechanism of Vadher in view of Knott in view of Hansen in view of Clute, so that the processor receives body dynamics data for adjusting the clutch mechanism, as taught by Walsh, in order to provide an improved wearable assistance device that identifies joint sensor attributes of a user and utilizes that data to determine the desirable tension to be applied to the elastic members via the clutch mechanism (Walsh, Paragraph 118).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vadher (U.S. Patent No. 5716307) in view of Knott et al. (DE 102015208125 A1) in view of Hansen et al. (U.S. Patent Pub. No. 20130006386) in view of Clute (U.S. Patent Pub. No. 20050263990), as applied to claim 2, and in further view of Kornbluh et al. (U.S. Patent Pub. No. 20140277739).
Regarding claim 5, the combination of Vadher in view of Knott in view of Hansen in view of Clute discloses the invention as described above but fails to explicitly disclose wherein the processor is further configured for receiving a manual input signal and adjusting the operation of the clutch mechanism based on the manual input signal. 
Kornbluh teaches an analogous wearable assistance device (Paragraph 100, A flexible exosuit configured to apply forces to assist forces in the body of a wearer includes a plurality of flexible elements capable of being loaded under tension) wherein the analogous processor 910 (Paragraph 214 and Figure 9, controller 910 may be a multi-purpose processor, e.g., ARM, PIC, x86) is further configured for receiving a manual input signal 970 (Paragraph 215 and Figure 9, the user interfaces 970 could be operated to allow the user to select a mode of operation of the exosuit 900, to adjust one or more parameters of the exosuit 900, initiate a function of the exosuit 900, or to otherwise input information to the exosuit 900) and adjusting the analogous operation (Paragraph 215 and Figure 9, The exosuit 900 additionally includes the controller 910 that controls the high voltage driver(s) 955 configured to drive exotendons 940 which results in a load path change to go through the exotendon, because the exotendends store energy when the clutch is engaged) of the analogous clutch mechanism 232a,237a,324a (Paragraphs 100, 102-103 and Figures 2A-2B, Exotendon 200a,200b will generally act as a compliant element. Application of a high voltage between the first and second conductive electrodes 232a, 237a causes the development of an attractive force between the conductive electrodes 232a, 237a and/or other elements of the exotendon 200a, acting to `clutch` the first and second low-compliance sheets 230a, 235a together by applying a normal force between first and second low-compliance sheets 230a, 235a across the surface of overlap 250a; This voltage responsive compliance sheet defines a frictional clutch which is an equivalent structure to the friction cam and base as well as the provided function of clutching the elastic member and changing a load path to go through the elastic member, as defined by the 112f analysis above) based on (Paragraph 215 and Figure 9, signal produced from user interface 970 is sent to the controller and adjusts operation of the clutching mechanism of the exotendons) the manual input signal 970.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the operation of the processor of Vadher in view of Knott in view of Hansen in view of Clute, so that the processor received a manual input signal for selectively adjusting the assistive force applied via the clutch mechanism, as taught by Kornbluh, in order to provide an improved wearable lower back assistance device that utilizes a frictional latching of the elastic members to produce a desired assistive force that resists tensile forces of the elastic members, especially the tensile forces located on the lower back during leaning or lifting activities, for overall increased efficiency of locomotion and lifting via a processing unit that received manual signals selected by the user (Kornbluh, Paragraphs 102-103, 117, 120, 209). 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vadher (U.S. Patent No. 5716307) in view of Knott et al. (DE 102015208125 A1) in view of Hansen et al. (U.S. Patent Pub. No. 20130006386), as applied to claim 1, and in further view of Herr et al. (U.S. Patent Pub. No. 20130296746).
Regarding claim 6, the combination of Vadher i in view of Knott in view of Hansen discloses the invention as described above but fails to explicitly disclose wherein the upper-body interface is in the form of a vest.  
Herr teaches an analogous wearable lower back assistance device (Paragraph 53 and Figures 14G, 15D, the proximal component 126 is fixed to a posterior or back of torso 130 of subject 20. The harness vest in Fig. 15D can be employed to support hinge 28 at proximal component 126 to subject 20 at the torso) wherein the analogous upper-body interface (Paragraph 53 and Figures 14F, 15D, The harness vest in Fig. 15D can be employed to support hinge 28 at proximal component 126 to subject 20 at the torso) is in the form of a vest.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper-body interface of Vadher in view of Knott in view of Hansen, to include a vest upper body interface, as taught by Herr, in order to provide an improved wearable lower back assistance device that is capable of reinforcing the muscles of the upper body by improving mobility and protecting the muscles, especially during strenuous activities, much more effectively than conventional products that are single layered (Herr, Paragraph 53). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vadher (U.S. Patent No. 5716307) in view of Knott et al. (DE 102015208125 A1) in view of Hansen et al. (U.S. Patent Pub. No. 20130006386), as applied to claim 1, and in further view of Gilsan (U.S. Patent No. 5816251). 
Regarding claim 11, the combination of Vadher in view of Knott in view of Hansen discloses the invention as described above but fails to explicitly disclose wherein the at least one elastic member comprises a first elastic member extending from a right side of the upper-body interface to a left side of the lower-body interface and a second elastic member extending from a left side of the upper-body interface to a right side of the lower-body interface.
Gilsan teaches an analogous wearable lower back assistance device 11 (Col. 3, line 38 and Figure 1, back support system 11) wherein the at least one analogous elastic member 22,23 (Col. 3, line 45-49 and Figure 1, a first elastic strap 22 and a second elastic strap 23) comprises a first elastic member 23 (Col. 3, line 45-49 and Figure 1, a second elastic strap 23) extending from a right side (Col. 4, lines 10-19 and Figure 1, second elastic strap 23 extends from a right side of shoulder harness 12) of the analogous upper-body interface 12 (Col. 3, line 45 and Figure 1, shoulder harness 12) to a left side (Col. 4, lines 10-19 and Figure 1, second elastic strap 23 extends from a right side of shoulder harness 12 towards left cuff 14) of the analogous lower-body interface 14,16 (Col. 3, line 45-54 and Figure 1, first and second cuffs 14,16 cuffs around, respectively, the thighs 15,17) and a second elastic member 22 (Col. 3, line 45-49 and Figure 1, a first elastic strap 22) extending from a left side (Col. 4, lines 10-19 and Figure 1, first elastic strap 22 extends from a left side of shoulder harness 12) of the analogous upper-body interface 12 to a right side (Col. 4, lines 10-19 and Figure 1, first elastic strap 22 extends from a left side of shoulder harness 12 towards right cuff 16) of the analogous lower-body interface 14,16.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the positions of the elastic members of Vadher in view of Knott in view of Hansen, to include a crossed configuration from the upper-body interface to the lower-body interface, as taught by Gilsan, in order to provide an improved wearable lower back assistance device with elastic members that provides dynamic support to as a user not only as the user bends over but also twists, as given by the potential elastic energy formed during the stretching of the elastic members, transferring a portion of the upper body's mass from the low back musculature to the lower body (Gilsan, Col. 4, lines 47-63).
Claims 13-14, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vadher (U.S. Patent No. 5716307) in view of Knott et al. (DE 102015208125 A1) and in further view of Hansen et al. (U.S. Patent Pub. No. 20130006386) and Clute (U.S. Patent Pub. No. 20050263990) and Walsh et al. (WO 2015157731 A1).
Regarding claim 13, Vadher discloses a method for operating a wearable assistance device 10 (Col. 4, lines 65-67 and Figures 2-3, body exerciser 10 providing lower back support) having an upper-body interface 61,67 (Col. 6, line 40 and Figures 2-3, waist belt 61 and shoulder maintaining apparatus 67; This is an equivalent structure the vest as defined by the 112f analysis above), a lower-body interface 53 (Col. 6, lines 7-8 and Figures 2-3, knee maintaining apparatus 53; This forms an equivalent structure the shorts or sleeves as defined by the 112f analysis above), one or more elastic members 40 (Col. 5, lines 19-21, 42-45, Col. 6, lines 7-8, 40, and Figure 2-3, right and left side members 12,20 each comprise a continuous elastic elongated strap 40 that mechanically couple the shoulder apparatus 67 to the knee apparatus 53) coupling the upper-body interface 61,67 to the lower-body interface 53 and extending from (Col. 5, lines 19-21, 42-45, Col. 6, lines 7-8, 40) the upper-body interface 61,67 to the lower-body interface 53 and along a back of the user so as to provide an assistive force parallel to the back of the user (Col. 5, lines 19-21, 42-45, Col. 6, lines 7-8, 40,  and Figure 2-3, continuous elastic member 40 along back of  a user provide an assistive force parallel to the back of the user), the one or more elastic members 40 curving about a portion of the user's buttocks (Col. 7, lines 1-15 and Figures 2-3, The right side member strap 40 of the right side member 12 further extends continuously vertically downwardly from the exerciser body waist right back 69 of the exerciser body waist 66 of the exerciser body 16 of the exerciser 18, continuously vertically downwardly along an exerciser body right buttocks 71, i.e., inter alia, the general area of the Gluteus Maximus, of the exerciser body right leg 30 of the exerciser body right side 14 of the exerciser body 16 of the exerciser 18, thereby curving around buttocks 71 when the exerciser 18 bends forward) when the user bends forward, and a clutch 61 (Col. 6, lines 20-27 and Figures 2-3, waist belt 61 that adjustably and releasably encircles the exerciser body waist 60 of the exerciser body 16 of the exerciser 18 and overlaps the right side member strap 40 of the right side member 12. The waist belt 61 selectively maintains the strap 40 against the waist 60, thereby clutching the strap 40 by tightening the waist belt 61 if so desired by the exerciser 18) associated with each one of the elastic members 40.
However, Vadher fails to explicitly disclose and a clutch mechanism associated with each one of the elastic members.
Knott teaches an analogous wearable assistance device (Page 5/22, lines 18-20 and Figure 2, support system 1 for human musculoskeletal system) comprising a clutch mechanism 22 (Page 6/22, Paragraph 1 and Figures 2-3, clamp plate 22 which frictionally tightens against the flexurally elastic connecting structure 4) associated with the analogous elastic member 4 (Page 5/22, lines 18-20 and Figure 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the waist belt and the elastic members of Vadher, so that there is a clutch mechanism associated with each of the elastic members (Modifying the waist belt 61 with the elastic members 40 of Vadher selectively maintained there against, so that the elastic members 40 of Vadher are engaged at the waist belt 61 by clamp plate clutch mechanism 22 of Knott), as taught by Knott, in order to provide an improved wearable lower back assistance device with enhanced elastic members associated with a clutch mechanism to provide for a desired tension force of the elastic members during user movement by releasing and maintaining the elastic member (Knott, Page 6/22, Paragraph 1). 
However, the combination of Vadher in view of Knott fails to explicitly disclose the step of causing clutch mechanism to increase the assistive force provided via an associated one of the elastic members, by changing a load path between the upper-body interface and the lower-body interface through the one or more elastic members, when the clutch mechanism changes from disengaged to engaged.
Hansen teaches an analogous assistance device (Paragraphs 50, 56, and Figure 2, adaptable ankle model for adjusting assistive force of ankle during dorsiflexion and plantarflexion) wherein the analogous clutch mechanism 7 (Paragraphs 50, 56, and Figure 2, wrap spring clutch 7 is engaged so that assistive force is adjusted by changing the load path from the low stiffness upper elastic bumper 5 to the high stiffness lower elastic bumper 6) to increase the analogous assistive force (Paragraphs 50, 56, and Figure 2) provided via an associated one of the analogous elastic members 5,6 (Paragraphs 50, 56, and Figure 2), by changing a load path through one or more analogous elastic members 5,6, when the analogous clutch mechanism 7 changes from disengaged to engaged (Paragraphs 50, 56, and Figure 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the continuous elastic members between the upper-body interface and the lower-body interface of Vadher in view of Knott, so that the continuous elastic members comprise a high stiffness lower elastic portion continuously connecting with a low stiffness upper elastic portion thereby the clutch mechanism selectively adjusts the assistive force by changing a load path between the upper-body interface and the lower-body interface (Modifying the continuous elastic members 40 of Vadher so that the continuous elastic members 40 below the waist having the clutch mechanism 22 of Knott has a high stiffness elastic portion 6 of Hansen and the continuous elastic member 40 above the waist having the clutch mechanism 22 of Knott has a low stiffness elastic portion 5 of Hansen. Thereby, the assistive force of Vadher as modified by Knott and Hansen is adjusted by changing a load path from the low stiffness upper elastic portion of the elastic member when the clutch is not engaged, to a load path through the high stiffness lower elastic portion when the clutch is engaged), as taught by Hansen, in order to provide an improved wearable lower back assistance device with enhanced elastic members and clutch mechanism, wherein when the clutch mechanism is engaged a load path is changed to adjust the assistive force as given by a low and high stiffness elastic member (Hansen, Paragraphs 50 and 56). 
However, the combination of Vadher in view of Knott in view of Hansen fails to explicitly disclose a processor; and generating, via the processor, control signals for the clutch mechanism.
Clute teaches an analogous clutch mechanism 16 (Paragraphs 15-17 and Figures 1-2, lap retractor 16 has internal controllable clutch mechanism for enabling and disabling extraction of lap belt section 34 of webbing 18) operable by a processor 36 (Paragraphs 16-17, controller 36 controls operation of the internal controllable clutch mechanism within lap retractor 16 given by control signals 42,44); and generating, via the processor 36, control signals 42,44 (Paragraphs 16) for the analogous clutch mechanism 16. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the clutch mechanism of of Vadher in view of Knott in view of Hansen, so that the clutch mechanism is operable by a processor (Modifying the manual clutch mechanism 22 of Knott for the automatic clutch mechanism 16 of Clute that is operable by processor 36), as taught by Clute, in order to provide an improved wearable lower back assistance device with an enhanced clutch mechanism that is operable by a processor for locking and unlocking movement of the elastic member through the clutch as given by desired signal outputs (Clute, Paragraphs 16-17).
However, the combination of of Vadher in view of Knott in view of Hansen in view of Clute fails to explicitly disclose determining, via a processor, whether a current activity of the user requires assistive force; and upon determining that the current activity requires assistive force, generating, via the processor, control signals for the clutch mechanism.
Walsh teaches an analogous wearable assistance device 210" (Paragraph 44 and Figure 2c, base mechanism 210" orthopedic device worn by user at a knee joint providing assistive forces during joint bend ad recovery in action) wherein determining, via an analogous processor (Paragraph 116, processing unit), whether a current activity of the user requires assistive force (Paragraph 10 and 44-45, sensors determine that limb is in flexion such that the clutch powered element is locked); and upon determining that the current activity requires assistive force, generating, via the analogous processor, analogous control signals (Paragraph 45, powered element is a clutch and receives the responsive control signal from the control system and, in response, sends control signals to control a tensile force through the cable 226) for the analogous clutch mechanism 226 (Paragraph 10 and Figure 2c, during walking the control architecture allows for the cable 226 to act as a clutch for the two resilient components 229-a and 229-b to provide assistive force; This is an equivalent structure as defined by the 35 USC 112f analysis above).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the control processor scheme for controlling the clutch mechanism of of Vadher in view of Knott in view of Hansen in view of Clute, so that the processor determines whether a current activity of the user requires assistive force by receiving signals from a sensor to then generate output control signals for adjusting the clutch mechanism when a current activity requires increased assistive force, as taught by Walsh, in order to provide an improved wearable assistance device that identifies a current activity of a user and utilizes that data to determine the desirable tension to be applied to the elastic members via the clutch mechanism (Walsh, Paragraph 118).
Regarding claim 14, the combination of Vadher in view of Knott in view of Hansen in view of Clute in view of Walsh discloses the invention as described above and further discloses: 
The combination of Vadher in view of Knott in view of Hansen in view of Clute fails to explicitly disclose upon determining that the current activity requires no assistive force, generating, via the processor, control signals for the clutch mechanism, the control signals configured to decrease the assistive force provided via an associated one of the elastic members.
Walsh teaches upon determining that the current activity requires no assistive force (Paragraph 10 and 44-45, sensors determine that limb is not in flexion such that the clutch powered element is unlocked), generating, via the analogous processor (Paragraph 45 and 116, processing unit), control signals (Paragraph 45, control system processor generates a responsive control signal) for the analogous clutch mechanism 226, the control signals (Paragraph 45, control system processor generates a responsive control signal) configured to decrease the assistive force provided (Paragraph 45, when limb is not in flexion the control signals sent to the clutch powered element do not pass a threshold that causes restriction in the cable 226, which reduces the assistive force such that there is no load path through the resilient components 229-a,229-b) via an associated one of the analogous elastic members 229-a,229-b (Paragraphs 44-45).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the control processor scheme for controlling the clutch mechanism of Vadher in view of Knott in view of Hansen in view of Clute, so that the processor determines whether a current activity of the user requires assistive force by receiving signals from a sensor to then generate output control signals for adjusting the clutch mechanism when the current activity does not require increased assistive force, as taught by Walsh, in order to provide an improved wearable assistance device that identifies a current activity of a user and utilizes that data to determine the desirable tension to be applied to the elastic members via the clutch mechanism (Walsh, Paragraph 118).
Regarding claim 18, the combination of Vadher in view of Knott in view of Hansen in view of Clute in view of Walsh discloses the invention as described above and further discloses: 
The combination of Vadher in view of Knott in view of Hansen in view of Clute fails to explicitly disclose wherein determining whether a current activity of the user requires assistive force further comprises: receiving, via the processor, body dynamics data for the user; and ascertaining whether the current activity requires assistive force based on the body dynamics data.
Walsh teaches an analogous wherein determining whether a current activity of the user requires assistive force (Paragraph 10 and 44-45, sensors determine that limb is in flexion such that the clutch powered element is engaged and locked) further comprises: receiving, via the analogous processor (Paragraph 45 and 116, processing unit), body dynamics data (Paragraph 119, sensor can be configured to provide to the control system data indicative of sensor data such as but not limited to at least one of the joint angle, a muscle activation condition, a pressure on a foot during a gait cycle, an instance in time that a foot strikes a surface during a gait cycle) for the user; and ascertaining whether the current activity requires assistive force (Paragraph 45, powered element is a clutch and receives the responsive control signal from the control system to provide assistive force, when for example the joint angle passing a threshold value as detected by the sensor) based on the body dynamics data (Paragraph 119, data indicative of joint angle, a muscle activation condition, a pressure on a foot during a gait cycle, an instance in time that a foot strikes a surface during a gait cycle).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the control processor scheme for controlling the clutch mechanism of Vadher in view of Knott in view of Hansen in view of Clute, so that the processor receives body dynamics data for adjusting the clutch mechanism, as taught by Walsh, in order to provide an improved wearable assistance device that identifies joint sensor attributes of a user and utilizes that data to determine the desirable tension to be applied to the elastic members via the clutch mechanism (Walsh, Paragraph 118).
Regarding claim 21, the combination of Vadher in view of Knott in view of Hansen in view of Clute in view of Walsh discloses the invention as described above and further discloses wherein each of the one or more elastic members 40 (Modification of Col. 5, lines 42-45 of Vadher in view of Page 6/22, Paragraph 1 of Knott in view of Paragraphs 50, 56 of Hansen) comprises a first elastic portion (Vadher, Figures 2-3, first elastic portion of strap 40 above waist 60) and a second elastic portion (Vadher, Figures 2-3, second elastic portion of strap 40 below waist 60) connected in series (Vadher, Col. 5, lines 42-45 and Figures 2-3, strap 40 is continuous connected from upper body 67 to lower body 53), wherein the first elastic portion is connected to the upper-body interface 61,67 (Vadher, Figures 2-3), and the second elastic portion  is connected to the lower-body interface 53 (Vadher, Figures 2-3).
Regarding claim 22, the combination of Vadher in view of Knott in view of Hansen in view of Clute in view of Walsh discloses the invention as described above and further discloses wherein the clutch mechanism 22 (Knott, Page 6/22, Paragraph 1 and Figures 2-3) sets the load path through one of the following first load paths: C) the second elastic portion of each elastic member 40 (Modification of Col. 5, lines 42-45 of Vadher in view of Page 6/22, Paragraph 1 of Knott in view of Paragraphs 50, 56 of Hansen), when the clutch mechanism 22 (Knott, Page 6/22, Paragraph 1 and Figures 2-3, engaging clamp plate 22 against elastic member 4) is engaged (Modification of Col. 5, lines 42-45 of Vadher in view of Page 6/22, Paragraph 1 of Knott in view of Paragraphs 50, 56 of Hansen: Modifying the continuous elastic members 40 of Vadher so that the continuous elastic members 40 below the waist having the clutch mechanism 22 of Knott has a high stiffness elastic portion 6 of Hansen and the continuous elastic member 40 above the waist having the clutch mechanism 22 of Knott has a low stiffness elastic portion 5 of Hansen. Thereby, the assistive force of Vadher as modified by Knott and Hansen is adjusted by changing a load path from the low stiffness upper elastic portion of the elastic member when the clutch is not engaged, to a load path through the high stiffness lower elastic portion when the clutch is engaged); and wherein the clutch mechanism 22 (Knott, Page 6/22, Paragraph 1 and Figures 2-3) sets the load path through a second load path different than (Modification of Col. 5, lines 42-45 of Vadher in view of Page 6/22, Paragraph 1 of Knott in view of Paragraphs 50, 56 of Hansen, the assistive force of Vadher as modified by Knott and Hansen provides a load path through the low stiffness upper elastic portion of the elastic member when the clutch is not engaged) the first load path, when the clutch mechanism 22 (Knott, Page 6/22, Paragraph 1 and Figures 2-3, disengaging clamp plate 22 from against elastic member 4) is disengaged.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vadher (U.S. Patent No. 5716307) in view of Knott et al. (DE 102015208125 A1) in view of Hansen et al. (U.S. Patent Pub. No. 20130006386) in view of Clute (U.S. Patent Pub. No. 20050263990), as applied to claim 1, and in further view of Deweese (U.S. Patent No. 0330213).
Regarding claim 23, the combination of Vadher in view of Knott in view of Hansen discloses the invention as described above but fails to explicitly disclose wherein the clutch mechanism comprises a rotating cam or pivotable element that fixates or clamps the one or more elastic member using frictional engagement when the clutch mechanism is engaged.
Deweese teaches an analogous clutch mechanism A,B,C,D,E,F,G (Col. 1, lines 19-20, 30-35 and Figures 1-3, strap clamp A,B,C,D,E,F,G that remains on strap I)  comprises a pivotable element G (Col. 2, lines 55-60 and Figures 2-3, lever G pivots to clamp the strap I in place) that fixates or clamps the one or more analogous member I (Col. 2, lines 45-51 and Figures 1-3, strap I) using frictional engagement when the analogous clutch mechanism is engaged (Col. 2, lines 55-60 and Figures 2-3, engaging clamp A,B,C,D,E,F,G by pivoting lever G).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the clutch mechanism of Vadher in view of Knott in view of Hansen, so that there is a pivotable element for clamping the elastic member, as taught by Deweese, in order to provide an improved wearable lower back assistance device that is operable by a pivotable element to engage the clutch mechanism for desirable clamping given by pivoting of the clamp to maintain the strap member in place as desired (Deweese, Col. 2, lines 55-60).
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vadher (U.S. Patent No. 5716307) in view of Knott et al. (DE 102015208125 A1) in view of Hansen et al. (U.S. Patent Pub. No. 20130006386) in view of Clute (U.S. Patent Pub. No. 20050263990) in view of Walsh et al. (WO 2015157731 A1), as applied to claim 13, and in further view of Deweese (U.S. Patent No. 0330213).
Regarding claim 24, the combination of Vadher in view of Knott in view of Hansen in view of Clute in view of Walsh discloses the invention as described above but fails to explicitly disclose wherein the clutch mechanism comprises a rotating cam or pivotable element that fixates or clamps the one or more elastic member using frictional engagement when the clutch mechanism is engaged.
Deweese teaches an analogous clutch mechanism A,B,C,D,E,F,G (Col. 1, lines 19-20, 30-35 and Figures 1-3, strap clamp A,B,C,D,E,F,G that remains on strap I)  comprises a pivotable element G (Col. 2, lines 55-60 and Figures 2-3, lever G pivots to clamp the strap I in place) that fixates or clamps the one or more analogous member I (Col. 2, lines 45-51 and Figures 1-3, strap I) using frictional engagement when the analogous clutch mechanism is engaged (Col. 2, lines 55-60 and Figures 2-3, engaging clamp A,B,C,D,E,F,G by pivoting lever G).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the clutch mechanism of Vadher in view of Knott in view of Hansen in view of Clute in view of Walsh, so that there is a pivotable element for clamping the elastic member, as taught by Deweese, in order to provide an improved wearable assistance device that is operable by a pivotable element to engage the clutch mechanism for desirable clamping given by pivoting of the clamp to maintain the strap member in place as desired (Deweese, Col. 2, lines 55-60).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786